Citation Nr: 0013554	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  94-24 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for the residuals of a 
throat infection.

3.  Entitlement to a compensable evaluation for the residuals 
of a sphincterotomy and a hemorrhoidectomy.

4.  Entitlement to an increased evaluation for irritable 
bowel syndrome, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to April 
1989 and from November 1990 to June 1991.

This appeal arose from a May 1992 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for otitis media and the residuals of a throat 
infection.  This decision also granted service connection for 
the residuals of a sphincterotomy and a hemorrhoidectomy 
(assigned a 0 percent evaluation) and for irritable bowel 
syndrome (assigned a 10 percent evaluation).  This decision 
was confirmed by a rating action issued in February 1993.  In 
September 1993, the veteran and his wife testified at a 
personal hearing at the RO; in February 1994, the hearing 
officer continued the denials of the requested benefits.  
Rating actions issued in February 1994 and March 1996 also 
continued the denials.  In April 1997, the veteran testified 
at a Travel Board hearing conducted by a member of the Board 
of Veterans' Appeals (Board).  In September 1997, the Board 
remanded this case for further evidentiary development.  In 
August 1998, a rating action was issued which increased the 
disability evaluation assigned to the irritable bowel 
syndrome to 30 percent.  The remaining denials were confirmed 
and continued.  Another rating action dated in July 1999 
continued the denials of the benefits sought.

The record does show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board agrees that there is no basis for 
action on the question of the assignment of an extraschedular 
rating.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from otitis media or the residuals of a 
throat infection which can be related to his period of 
service.

2.  The veteran's service-connected sphincterotomy and 
hemorrhoidectomy are manifested by complaints of leakage, 
with no current evidence of such leakage.

3.  The veteran's service-connected irritable bowel syndrome 
is manifested by bouts of diarrhea, vomiting and crampy 
abdominal pain.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of well grounded 
claims for service connection for otitis media or the 
residuals of a throat infection.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1999).

2.  The criteria for an evaluation in excess of the 0 percent 
assigned for the residuals of the service-connected 
sphincterotomy and hemorrhoidectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, Codes 7332, 7336 (1999).

3.  The criteria for an evaluation in excess of the 30 
percent assigned to the service-connected irritable bowel 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
Code 7319 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for otitis media 
and the residuals of a throat infection

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498. 


FACTS

Otitis media

The veteran's service medical records showed that on August 
30, 1988 he complained of bilateral ear pain for the past 
five days, accompanied by clear drainage, which was worse on 
the right.  There was no history of otitis externa.  The 
objective evaluation noted positive tenderness and 
periauricular odor on the right.  The canals were mildly 
erythematous; his oropharynx was mildly infected.  The 
assessment was otitis externa.  On December 6, 1988, he 
reported an earache for the past four days.  The tympanic 
membranes were clear and his right ear was mildly 
erythematous.  In January 1989, he had some pain radiating to 
his ears.  During his January 25, 1989 separation 
examination, he complained of ear, nose and throat trouble.  
However, the objective examination was within normal limits.  
After returning to service, he complained on April 11, 1991 
of ear pain, which was worse on the right.  The pain would 
radiate from the ear to the neck.  There was redness and 
drainage, as well as a positive hearing loss in the right 
ear.  The assessment was otitis media.  His June 1991 
separation examination contained his reference to ear 
trouble; the examination was negative.

Private outpatient treatment records from August 1989 to 
February 1992 noted that the veteran was seen on August 14, 
1989 for complaints of a bilateral earache.  The tympanic 
membranes were clear and dull.  On February 28, 1992, he 
noted that both of his ears were painful and had felt 
"full" for the past two weeks.  Allergic rhinitis was 
diagnosed.

The veteran testified at a personal hearing in September 
1993.  He stated that he suffered from otitis media that had 
first manifested during service.

A November 1994 Persian Gulf War examination found that the 
veteran's ears were normal.  A Social Security Administration 
examination performed in August 1995 noted that the ear 
canals were patent and that the tympanic membranes were 
intact.  

The veteran was examined by VA in April 1996.  The external 
canals and the drums were clear and intact.  No diagnosis was 
made.  This same month, he was seen in the emergency room of 
a private facility for complaints of vertigo.  The tympanic 
membranes were intact.  A June 1996 follow-up noted right 
otalgia and found a question of Eustachian tube dysfunction.

The veteran then testified before a member of the Board in 
April 1997.  He said that he still had otitis media.  He 
commented that his ears would get so full of fluid that he 
would feel dizzy.  

VA then examined the veteran in April 1998, August 1998 and 
April 1999.  The first examination found that his tympanic 
membranes were clear and intact bilaterally.  There was no 
evidence of effusion or acute infection.  The second 
examination noted that his auricles and the external canals 
were normal appearing bilaterally.  The tympanic membranes 
were unremarkable.  There was no effusion.  There was no 
obvious pathology present within the external or middle ear 
spaces.  The third examination diagnosed Meniere's disease, 
for which he is already service-connected.


Residuals of throat infection

The veteran's service medical records included a March 15, 
1988 notation of his complaints of a sore throat, shortness 
of breath and a two month history of associated nasal 
congestion and fever.  His symptoms were reportedly 
intermittent.  The objective examination noted that his 
pharynx was clear and there was no sinus tenderness to 
palpation.  The impression was questionable intermittent 
reactive airway disease.  A follow-up sinus series and chest 
x-ray were negative.  On December 6, 1988, he complained of a 
sore throat, accompanied by an earache, for four days.  His 
pharynx was red but was without exudates or tonsil 
hypertrophy.  The assessment was pharyngitis.  On January 4, 
1989 he again reported sore throat pain that would radiate to 
both ears.  The oropharynx was injected.  He also had chest 
congestion and the diagnosis was possible bronchitis.  On 
January 19, 1989, he was noted to experience persistent 
pharyngitis, manifested by a hoarse voice.  The separation 
examination conducted on January 19, 1989 found his throat to 
be normal.  After his return to duty, he complained of a sore 
throat on April 11, 1991.  The evaluation found a tender 
throat and redness.  The assessment was otitis media with 
post-nasal drip.  On the 21st of April, 1991, his throat was 
clear.  During his June 1991 separation examination he 
reported throat trouble, but the objective examination was 
negative.

A private outpatient treatment record from February 28, 1992 
found that his throat was normal. 

During his September 1993 personal hearing, the veteran 
testified that he suffered from throat complaints.  He 
indicated that these had first manifested during his service.

During a November 1994 Persian Gulf War examination, the 
veteran complained of a constant sore throat.  The objective 
evaluation was negative.  He was then examined by the Social 
Security Administration in August 1995.  His throat was noted 
to be pink.  No diagnosis was made.

The veteran was examined by VA in April 1996.  The 
examination of the throat found that it was within normal 
limits.  No diagnosis was made.

In April 1997, the veteran testified before a member of the 
Board.  He said that he still had trouble with his throat.  
He described experiencing dripping down his throat; it would 
then get sore.  He indicated that this was the same problem 
that he had in service.

The veteran was then examined by VA in April 1998, August 
1998 and April 1999.  During the first examination, his 
oropharynx was normal.  The second examination also found the 
oropharynx to be within normal limits.  There was no 
demonstrable pathology or history consistent with a recurrent 
infectious problem.  The last examination (an ear 
examination) showed mild erythema of the throat.  No 
diagnosis of a throat infection or its residuals was made.  



ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

In the instant case, it is noted that the veteran did 
complain of earaches and throat problems in service.  Otitis 
media was diagnosed on one occasion (April 1991) and 
pharyngitis was found more than once.  Therefore, it is 
apparent that the evidence suggests the presence of diseases 
in service, thus satisfying one element of the Caluza test 
for well groundedness.  However, the evidence does not 
demonstrate the current existence of otitis media or 
residuals of throat infections.  Since current disabilities 
have not been shown by the evidence of record, it cannot be 
found that the diseases noted in service resulted in the 
development of "chronic" conditions.  While the veteran 
believes that such chronic conditions are present, he is not 
competent, as a layperson, to render such opinions since they 
would require medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Despite the fact that the veteran has not established 
chronicity, his claims could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competence evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in this case indicated that conditions (otitis 
media and pharyngitis) were present in service.  However, 
there is no evidence of the existence of present conditions 
which could be related to post-service symptomatology.  
Therefore, it is found that the veteran's claims for service 
connection for otitis media and the residuals of a throat 
infection are not well grounded.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


II.  Increased evaluations for the 
residuals of a sphincterotomy and a 
hemorrhoidectomy and irritable bowel 
syndrome

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).


Residuals of a sphincterotomy and a hemorrhoidectomy

The veteran's service medical records indicated that he began 
to complain of hemorrhoids in April 1983.  In March 1986, he 
was hospitalized and underwent a hemorrhoidectomy and a 
lateral internal sphincterotomy.  By his discharge in January 
1989, no residuals were noted.

The veteran testified at a personal hearing in September 
1993.  His complaints included bleeding, pain and loss of 
bowel control.  He reported blood in the stool, which his 
wife confirmed.

A Persian Gulf War examination performed in November 1994 was 
negative for any complaints or findings.  In April 1996, VA 
re-examined the veteran.  It was noted this his results after 
his inservice surgery had been good.  His chief complaints 
were of occasional recurrent bleeding, with mild pruritus 
ani.  The examination noted that the external rectal orifice 
was clear and the internal examination revealed no 
abnormalities of the prostate bed.  His stool was guaiac 
negative for blood.  The diagnosis noted his residuals by 
history, with no current problems.  

The veteran testified before a member of the Board in April 
1997.  He said that he had no bowel control at all.  He 
commented that he has leakage, which medications have been 
unable to stop.  He noted that his stool was soft, with 
mucus.  An October 1996 statement from his private physician 
noted his complaints of bowel movements while sleeping.

VA re-examined the veteran in April 1998.  The rectal 
evaluation found that his stool was hemoccult negative.  His 
sphincter tone appeared to be adequate but there was a marked 
decrease in his ability to squeeze on command.  It was noted 
that his hemorrhoids no longer protruded, although he 
indicated that he still noticed bright red blood on the 
tissue on occasion.  He also noted that the rectal area 
tended to itch and burn.  The examiner found no fissures or 
tearing in the area and there was no indication of external 
hemorrhoids.  The sphincter tone was normal and there was no 
leakage that could be seen.  He was tender over the left 
sphincter area.  The diagnosis was hemorrhoidectomy and 
sphincterotomy, with a negative objective examination.

An April 1999 VA examination noted that a flexible 
sigmoidoscopy conducted in March 1998 had found no mucosal 
abnormalities, hemorrhoids or anal fissures.  The examiner 
commented that the veteran had normal sphincter tone, with no 
objective evidence of any sort of leakage or fecal 
incontinence.

According to the applicable regulations, a 0 percent 
evaluation is warranted for impairment of sphincter control 
which is healed or slight and without leakage or for mild or 
moderate external or internal hemorrhoids.  A 10 percent 
evaluation is warranted for impairment of sphincter control 
with constant slight or occasional moderate leakage, or for 
irreducible large or thrombotic hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences.  38 C.F.R. 
Part 4, Codes 7332 and 7336 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 0 percent for the service-
connected residuals of a sphincterotomy and hemorrhoidectomy 
is not warranted.  There is no objective indication that the 
veteran currently suffers from irreducible large or 
thrombotic hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences.  In fact, the April 1999 VA 
examination, noted the results of a March 1998 sigmoidoscopy 
which had found no evidence of any hemorrhoids.  Moreover, 
there is no objective indication that the veteran experiences 
impairment of sphincter control with constant slight or 
occasional moderate leakage.  Both the April 1998 and the 
April 1999 VA examinations noted that his sphincter control 
appeared to be normal.  Both examinations also specifically 
noted that there was no objective evidence of any leakage.  
Therefore, it is found that entitlement to an evaluation in 
excess of 0 percent has not been established.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 0 percent for the service-connected residuals of a 
sphincterotomy and hemorrhoidectomy.


Irritable bowel syndrome

The veteran's service medical records indicate that he was 
first diagnosed with irritable bowel syndrome in February 
1991, after complaining of intermittent cramping diarrhea for 
the past two months.  

Private treatment records developed between August 1989 and 
July 1991 noted his complaints of abdominal pain.  An upper 
gastrointestinal series (UGI) performed that month was 
negative.  The clinical evaluation noted that he had 
epigastric and right upper quadrant tenderness.  The 
diagnosis of irritable bowel syndrome was confirmed in July 
1991.

VA outpatient treatment records from August 1991 to May 1992 
included an August 12, 1991 note which referred to his 
complaints of stomach pains which went up into the chest.  He 
described having loose stools, which now occurred two to 
three times per month.  Testing was negative.  His abdomen 
was tender along the ascending and the descending colon area.  
He had active bowel sounds.  The assessment was general 
abdominal pain with episodes of diarrhea.  On September 13, 
1991, his symptoms were essentially unchanged.  He described 
having diarrhea and cramping.  The assessment was irritable 
bowel syndrome.  On March 13, 1991, it was noted that his 
condition had a strong psychological component.  His symptoms 
included abdominal pain, diarrhea and flatulence.

The veteran was hospitalized at a private facility in 
September 1992.  He underwent a small bowel and prepyloric 
biopsy, which showed an inflammatory process with 
hyperplastic lymphoid tissue.  A UGI was negative.  He also 
underwent a colonoscopy, which was normal, and an endoscopic 
procedure, which showed esophagitis and a small hiatal 
hernia.

The veteran testified at a personal hearing in September 
1993.  He complained of nausea, drooling, constipation and 
diarrhea which contained blood and mucus, and a loss of 
appetite.  His wife also stated that he had stomach problems.

Private records developed in 1993 and 1994 continued to 
reflect the veteran's treatment for complaints of diarrhea, 
stomach pains, vomiting and nausea.  In May 1994, it was 
commented that products with caffeine and lactose worsened 
his symptoms.  His gastrointestinal functioning was 
responsive to stress and certain foods.  His diagnosis was 
consistent with irritable bowel syndrome.

A Persian Gulf War examination was conducted by VA in 
November 1994.  Since the onset of his symptoms, he reported 
that he has had constant pain associated with diarrhea and 
mucus in the stool.  He stated that he had 5 to 6 loose bowel 
movements per day; these would occasionally be accompanied by 
blood.  The general examination found mild general abdominal 
tenderness.  The impression was chronic gastrointestinal 
symptoms, probable irritable bowel syndrome.  The entire 
picture seemed to be psychopathological in origin.

The veteran was examined by the Social Security 
Administration in August 1995.  His weight was 171 pounds.  
His abdomen was soft without rebound or referred tenderness.  
It was determined that there was no reason he could not work 
with irritable bowel syndrome.  His primary problem appeared 
to be psychological one.  The Social Security Administration 
records included a January 1994 letter from a psychiatrist 
that there was a possibility that an affective disorder was 
being translated into somatic complaints, particularly those 
related to the gastrointestinal system.

VA examined the veteran in April 1996.  He complained of 
daily cramping, associated with nausea, diarrhea and gas.  
The objective examination noted that he was not having any 
active symptoms of irritable bowel syndrome at the time of 
the examination.  His abdominal muscles were of good tone 
with no evidence of internal organ enlargement.  The 
diagnosis was irritable bowel syndrome, with recurrent and 
cyclic symptoms, by history.  An August 1996 private 
treatment record noted that, with his improvement on 
Prilosec, diagnoses of gastritis, duodenitis and peptic ulcer 
disease should be considered.

In October 1996, the veteran's private physician indicated 
that he had treated the veteran for a gastrointestinal 
problem since April 1996.  His symptoms included nausea, 
vomiting and diarrhea, along with epigastric pain, chest 
burning and abdominal cramps.  He described his diarrhea as 
watery and brown, with large volume.  These bouts of diarrhea 
would occur up to 15 times per day; they would also occur at 
night while he was sleeping.  Multiple tests had not provided 
a definitive diagnosis; pancreatic enzymes had provided some 
relief, but he was still having multiple bouts of diarrhea 
per day.

The veteran testified at a personal hearing before a member 
of the Board in April 1997.  He complained of nausea, 
vomiting, diarrhea and extreme stomach pain.  He stated that 
he had had to take some Valium prior to the hearing to keep 
his stomach calm.

VA examined the veteran in April 1998.  He referred to 
"spells" consisting of vomiting, abdominal pain and 
continued diarrhea.  He avoided caffeine, dairy products and 
spicy foods.  Without medication, he had 14 to 16 bowel 
movements per day, as well as fecal incontinence.  With 
medications, he had 8 bowel movements with fecal 
incontinence.  A CT scan done in June 1993 had been 
unremarkable and a barium enema in August 1993 had been 
normal.  The physical examination found that his abdomen was 
soft, nontender and nondistended, with no indications of 
hepatosplenomegaly.  The rectum/anus examination found 
general tenderness throughout the abdomen without any 
rebound, muscle spasm or guarding.

A VA examination conducted in April 1999 noted the veteran's 
continuing complaints of abdominal pain, which was cramping 
in nature.  He also referred to vomiting and diarrhea.  His 
symptoms tended to improve when he avoided dairy products and 
caffeine.  His abdomen was soft and nontender with no 
hepatosplenomegaly.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 30 percent for the veteran's 
irritable bowel syndrome is not warranted.  It is noted that 
the veteran is currently receiving the maximum amount of 
disability compensation available for irritable bowel 
syndrome under 38 C.F.R. Part 4, Code 7319 (1999).  As 
previously noted, this case does not present such an unusual 
or exceptional disability picture so as to warrant referral 
to the Director of Compensation and Pension Services for the 
consideration of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) (1999).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent for the service-connected irritable bowl 
syndrome.


ORDER

Service connection for otitis media is denied.

Service connection for the residuals of a throat infection is 
denied.

An evaluation in excess of 0 percent for the residuals of a 
sphincterotomy and a hemorrhoidectomy in denied.

An evaluation in excess of 30 percent for the irritable bowel 
syndrome is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

